Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 8 and 15, the prior art references US 2020/0099138 A1 and US 2019/0393918 A1 disclose antenna performance may be affected in one way when a user is holding device 10 in a portrait orientation and may be affected in another way when a user is holding device 10 in a landscape orientation. To accommodate various loading scenarios, device 10 may use sensor data, antenna measurements, information about the usage scenario or operating state of device 10, and/or other data from input-output devices 24 to monitor for the presence of antenna loading (e.g., the presence of a user's hand, the user's head, or another external object). Device 10 (e.g., control circuitry 28) may then adjust tunable components 46 in antenna 40 and/or may switch other antennas into or out of use to compensate for the loading. Luo US 2019/0229400 A1 discloses when the electronic device is held by the hand in a left landscape state, the combination of the third antenna structure 73C and the second antenna structure 73B is selected and the second antenna structure 73B may be selected as the main antenna. However, the aforementioned prior arts do not disclose obtaining a first key factor and a first radio frequency indicator that are of each of m+n antenna combinations when the terminal is in a WI-FI connected state and a landscape state, where m and n are integers, wherein the first key factor comprises one or more of an application delay, a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), or a packet loss rate, and wherein the first radio frequency indicator comprises one or more of an antenna receiver sensitivity, a transmit power, an error vector magnitude, a radiation pattern, or an extreme WI-FI throughput; determining a first antenna combination based on the first key factor and the first radio frequency indicator, wherein the first antenna combination is a first-priority antenna combination in the m+n antenna combinations, and wherein the first antenna combination comprises at least one secondary antenna of the n secondary antennas; and using setting the first antenna combination to perform communication for a second application program.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472